DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       FLORIDA INSURANCE GUARANTY ASSOCIATION, INC.,
                         Appellant,

                                    v.

          ENVIRON CONDOMINIUM II ASSOCIATION, INC.,
                         Appellee.

                              No. 4D17-353

                              [March 8, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Judge; L.T. Case No. CACE07-
012568(13).

   Hinda Klein, of Conroy Simberg, Hollywood, for appellant.

  Michelle K. Feinzig, of The Law Offices of Robin Bresky, Boca Raton,
and Beth G. Lindie of Esler & Lindie P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN an and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.